Case 0:19-cv-62430-UU Document 1 Entered on FLSD Docket 09/30/2019 Page 1 of 14



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                                  Case No.: 0:19cv62430

 CARLY BITTLINGMEYER,
 individually and on behalf of all
 others similarly situated,                                                        CLASS ACTION

         Plaintiff,                                                                JURY TRIAL DEMANDED

 v.

 AFFORDABLE DENTISTRY OF SOUTH FLORIDA CORP,

       Defendant.
 __________________________________/

                                          CLASS ACTION COMPLAINT

         Plaintiff CARLY BITTLINGMEYER (“Plaintiff”) brings this class action against Defendant

 AFFORDABLE DENTISTRY OF SOUTH FLORIDA CORP (“Defendant”), and alleges as

 follows upon personal knowledge as to himself and his own acts and experiences, and, as to all

 other matters, upon information and belief, including investigation conducted by his attorneys.

                                             NATURE OF THE ACTION

         1.      This is a putative class action under the Telephone Consumer Protection Act, 47 U.S.C.

 § 227 et seq., (“TCPA”), arising from Defendant’s violations of the TCPA.

         2.      Defendant is a dental practice that offers routine and cosmetic dental procedures to

 consumers.

         3.      To solicit new clients, Defendant engages in unsolicited marketing with no regard for

 privacy rights of the recipients of those messages.

         4.      Defendant caused thousands of unsolicited text messages to be sent to the cellular

 telephones of Plaintiff and Class Members, causing them injuries, including invasion of their privacy,

                                                                                                                           PAGE | 1 of 14
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:19-cv-62430-UU Document 1 Entered on FLSD Docket 09/30/2019 Page 2 of 14



 aggravation, annoyance, intrusion on seclusion, trespass, and conversion.

         5.       Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal conduct.

 Plaintiff also seeks statutory damages on behalf of himself and Class Members, as defined below, and

 any other available legal or equitable remedies resulting from the illegal actions of Defendant.

                                           JURISDICTION AND VENUE

         6.      Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal

 statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges a national class,

 which will result in at least one Class member belonging to a different state than Defendant. Plaintiff

 seeks up to $1,500.00 in damages for each text message in violation of the TCPA, which, when

 aggregated among a proposed class numbering in the tens of thousands, or more, exceeds the

 $5,000,000.00 threshold for federal court jurisdiction under the Class Action Fairness Act (“CAFA”).

         7.      Venue is proper in the United States District Court for the Southern District of Florida

 pursuant to 28 U.S.C. §§ 1391(b) and (c) because Defendant are deemed to reside in any judicial district

 in which it is subject to the court’s personal jurisdiction, and because Defendant provide and market

 their services within this district thereby establishing sufficient contacts to subject it to personal

 jurisdiction. Further, Defendant’s tortious conduct against Plaintiff occurred within this district and, on

 information and belief, Defendant have sent the same text message complained of by Plaintiff to other

 individuals within this judicial district, such that some of Defendant’s acts have occurred within this

 district, subjecting Defendant to jurisdiction here.

                                                           PARTIES

         8.      Plaintiff is a natural person and is a resident of Broward County, Florida.

         9.      Defendant is a Florida corporation, with a principal address of 4000 Sheridan Street,

 Suite B, Hollywood, Florida 33020

                                                                                                                           PAGE | 2 of 14
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:19-cv-62430-UU Document 1 Entered on FLSD Docket 09/30/2019 Page 3 of 14



         10.       Defendant directs, markets, and provides substantial business activities throughout the

 State of Florida.

                                                            THE TCPA

         11.       The TCPA prohibits: (1) any person from calling a cellular telephone number; (2) using

 an automatic telephone dialing system; (3) without the recipient’s prior express consent. 47 U.S.C. §

 227(b)(1)(A).

         12.       The TCPA defines an “automatic telephone dialing system” (“ATDS”) as “equipment

 that has the capacity - (A) to store or produce telephone numbers to be called, using a random or

 sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

         13.       The TCPA exists to prevent communications like the ones described within this

 Complaint. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

         14.       In an action under the TCPA, a plaintiff must show only that the defendant “called a

 number assigned to a cellular telephone service using an automatic dialing system or prerecorded

 voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755

 F.3d 1265 (11th Cir. 2014).

         15.       The Federal Communications Commission (“FCC”) is empowered to issue rules and

 regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the TCPA

 are prohibited because, as Congress found, automated or prerecorded telephone calls are a greater

 nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and

 inconvenient. The FCC also recognized that wireless customers are charged for incoming calls whether

 they pay in advance or after the minutes are used.

         16.       A defendant must demonstrate that it obtained the plaintiff’s prior express consent. See

 In the Matter of Rules and Regulaions Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd.

                                                                                                                             PAGE | 3 of 14
                                        LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                 110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                           www.JibraelLaw.com
Case 0:19-cv-62430-UU Document 1 Entered on FLSD Docket 09/30/2019 Page 4 of 14



 7961, 7991-92 (2015) (requiring express consent “for non-telemarketing and non-advertising calls”).

         17.     Further, the FCC has issued rulings and clarified that consumers are entitled to the same

 consent-based protections for text messages as they are for calls to wireless numbers. See Satterfield v.

 Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009) (“The FCC has determined that a text

 message falls within the meaning of ‘to make any call’ in 47 U.S.C. § 227(b)(1)(A)”).

                                                             FACTS

         18.     Defendant has sent multiple marketing text messages to Plaintiff’s cellular telephone

 number, ending in 9080 (the “9080 Number”), without Plaintiff’s prior express consent. Below is a

 depiction of two of the text messages Defendant sent to Plaintiff:




         19.     Defendant’s tortious conduct against Plaintiff occurred in part within this district and,

 on information and belief, Defendant sent the same text message complained of by Plaintiff to other

 individuals within this judicial district, such that some of Defendant’s acts have occurred within this

 district, subjecting Defendant to jurisdiction here. In addition, jurisdiction in this district is proper
                                                                                                                           PAGE | 4 of 14
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:19-cv-62430-UU Document 1 Entered on FLSD Docket 09/30/2019 Page 5 of 14



 because Defendant’s principal place of business is in this district.

         20.      At no point in time did Plaintiff provide Defendant with Plaintiff’s express written

 consent to be contacted by text message using an ATDS.

         21.      Plaintiff is the sole user and/or subscriber of the 9080 Number.

         22.      Plaintiff has been on the National Do Not Call Registry since April 29, 2019.

         23.      The number used by or on behalf of Defendant (786-808-9988) is known as a “long

 code,” a standard 10-digit phone number that enabled Defendant to send SMS text messages en masse,

 while deceiving recipients into believing that the message was personalized and sent from a telephone

 number operated by an individual.

         24.      Long codes work as follows: Private companies known as SMS gateway providers have

 contractual arrangements with mobile carriers to transmit two-way SMS traffic. These SMS gateway

 providers send and receive SMS traffic to and from the mobile phone networks' SMS centers, which

 are responsible for relaying those messages to the intended mobile phone. This allows for the

 transmission of a large number of SMS messages to and from a long code.

         25.      The impersonal and generic nature of Defendant’s text messages, coupled with the fact

 that they were originated from a long-code, demonstrates that Defendant utilized an automatic telephone

 dialing system, i.e., an ATDS, in transmitting the messages.

         26.      To send the text message, Defendant used a messaging platform (the “Platform”) that

 permitted Defendant to transmit thousands of automated text messages without any human

 involvement.

         27.      The Platform has the capacity to store telephone numbers.

         28.      The Platform has the capacity to generate sequential numbers.

         29.      The Platform has the capacity to dial numbers in sequential order.

                                                                                                                            PAGE | 5 of 14
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:19-cv-62430-UU Document 1 Entered on FLSD Docket 09/30/2019 Page 6 of 14



         30.      The Platform has the capacity to dial numbers from a list of numbers.

         31.      The Platform has the capacity to dial numbers without human intervention,

         32.      The Platform has the capacity to schedule the time and date for future transmission of

 text messages.

         33.      To transmit the text messages at issue, the Platform automatically executed the

 following steps: [1] The Platform retrieved each telephone number from a list of numbers in the

 sequential order the numbers were listed; [2] The Platform then generated each number in the sequential

 order listed and combined each number with the content of Defendant’s message to create “packets”

 consisting of one telephone number and the message content; [3] Each packet was then transmitted in

 the sequential order listed to an SMS aggregator, which acts an intermediary between the Platform,

 mobile carriers (e.g. AT&T), and consumers; and [4] Upon receipt of each packet, the SMS aggregator

 transmitted each packet – automatically and with no human intervention – to the respective mobile

 carrier for the telephone number, again in the sequential order listed by Defendant. Each mobile carrier

 then sent the message to its customer’s mobile telephone.

         34.      The above execution of Defendant’s instructions occurred seamlessly, with no human

 intervention, and almost instantaneously. Indeed, the Platform is capable of transmitting thousands of

 text messages following the above steps in minutes, if not less.

         35.      The following graphic summarizes the above steps and demonstrates that the dialing of

 the text messages at issue was done by the Platform automatically and without any human intervention:




                                                                                                                           PAGE | 6 of 14
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:19-cv-62430-UU Document 1 Entered on FLSD Docket 09/30/2019 Page 7 of 14



         36.     Defendant’s unsolicited text messages caused Plaintiff actual harm. Specifically,

 Plaintiff estimates that he has wasted approximately 5 minutes reviewing all of Defendant’s unwanted

 messages. Each time, Plaintiff had to stop what she (Plaintiff) was doing to look down at her (Plaintiff’s)

 phone to review the message.

         37.     Plaintiff was at home when he received the complained of messages, which resulted in

 an audible sound and the disturbance of the domestic peace of Plaintiff’s home.

         38.     Plaintiff estimates that he wasted approximately 10 minutes researching Defendant and

 the source of Defendant’s messages, attempting to determine how Defendant obtained Plaintiff’s

 telephone number. During this process, Plaintiff was upset and confused as to how Defendant had

 obtained his telephone number.

         39.     Subsequently, Plaintiff wasted approximately 10 minutes on the National Do Not Call

 Registry website to determine whether his number was registered.

         40.     Next, Plaintiff wasted approximately 20 minutes locating and retaining counsel for this

 case in order to stop Defendant’s unwanted text messages.

         41.     In all, Defendant’s violations of the TCPA caused Plaintiff to waste at least 30 minutes

 of his time in addressing and attempting to stop Defendant’s solicitations. This time was spent while

 Plaintiff was at his home and could have been pursuing other personal activities.

         42.     Defendant’s text messages to Plaintiff caused the depletion of Plaintiff’s cellular

 telephone battery. The battery used to power Plaintiff’s cellular telephone can only be recharged a

 limited number of times before the battery’s voltage begins to decrease, causing the cellular phone to

 turn off completely, without warning, if the battery drops below the minimum voltage needed to safely

 power Plaintiff’s cellular telephone.

         43.     Defendant’s text messages took up memory space on Plaintiff’s cellular telephone, with

                                                                                                                           PAGE | 7 of 14
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:19-cv-62430-UU Document 1 Entered on FLSD Docket 09/30/2019 Page 8 of 14



 each message taking up approximately 190 bytes. The cumulative effect of unsolicited text messages,

 such as those complained of by Plaintiff herein, poses a real risk of ultimately rendering the phone

 unusable for text messaging purposes as a result of the phone’s memory being taken up.

                                                  CLASS ALLEGATIONS

               PROPOSED CLASS

         44.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf of

 himself and all others similarly situated.

         45.     Plaintiff brings this case on behalf of the below defined Class:

                        No Consent Class: [1] All persons in the United States [2]
                        within the four years immediately preceding the filing of this
                        Complaint [3] whose cellular telephone number [4] was sent
                        one or more text message [5] using the same type of equipment
                        used to text message Plaintiff [6] from Defendant or anyone
                        on Defendant’s behalf.

                        Do Not Call Registry Class: [1] All persons in the United
                        States [2] within the four years immediately preceding the
                        filing of this Complaint [3] whose cellular telephone number
                        [4] was sent one or more text message [5] within any 12-month
                        period [6] from Defendant, or another person or entity acting
                        on Defendant’s behalf, [7] whereby said cellular telephone
                        number was placed on the national do-not-call registry more
                        than thirty-one (31) days prior to the class member being sent
                        the subject text messages(s).

         46.     Defendant and their employees or agents are excluded from the Class.

         47.     Plaintiff does not know the number of members in the Class but believes the Class

 members number in the several thousands, if not more.

            NUMEROSITY

         48.     Upon information and belief, Defendant has placed automated calls to cellular telephone

 numbers belonging to thousands of consumers throughout the United States without their prior express


                                                                                                                           PAGE | 8 of 14
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:19-cv-62430-UU Document 1 Entered on FLSD Docket 09/30/2019 Page 9 of 14



 written consent. The members of the Class, therefore, are believed to be so numerous that joinder of all

 members is impracticable.

         49.      The exact number and identities of the Class members are unknown at this time and can

 be ascertained only through discovery. Identification of the Class members is a matter capable of

 ministerial determination from Defendant’s call records.

               COMMON QUESTIONS OF LAW AND FACT

         50.      There are numerous questions of law and fact common to the Class which predominate

 over any questions affecting only individual members of the Class. Among the questions of law and

 fact common to the Class are:

                 (1)        Whether Defendant made non-emergency calls to Plaintiff and Class members’

                            cellular telephones using an ATDS;

                 (2)        Whether Defendant can meet their burden of showing that they obtained prior

                            express written consent to make such calls;

                 (3)        Whether Defendant conduct was knowing and willful;

                 (4)        Whether Defendant are liable for damages, and the amount of such damages; and

                 (5)        Whether Defendant should be enjoined from such conduct in the future.

         51.      The common questions in this case are capable of having common answers. If Plaintiff’s

 claim that Defendant routinely transmits text messages to telephone numbers assigned to cellular

 telephone services is accurate, Plaintiff and the Class members will have identical claims capable of

 being efficiently adjudicated and administered in this case.

               TYPICALITY

         52.      Plaintiff’s claims are typical of the claims of the Class members, as they are all based

 on the same factual and legal theories.

                                                                                                                            PAGE | 9 of 14
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:19-cv-62430-UU Document 1 Entered on FLSD Docket 09/30/2019 Page 10 of 14



                PROTECTING THE INTERESTS OF THE CLASS MEMBERS

          53.      Plaintiff is a representative who will fully and adequately assert and protect the interests

  of the Class and has retained competent counsel. Accordingly, Plaintiff is an adequate representative

  and will fairly and adequately protect the interests of the Class.

                SUPERIORITY

          54.      A class action is superior to all other available methods for the fair and efficient

  adjudication of this lawsuit, because individual litigation of the claims of all members of the Class is

  economically unfeasible and procedurally impracticable. While the aggregate damages sustained by the

  Class are in the millions of dollars, the individual damages incurred by each member of the Class

  resulting from Defendant wrongful conduct are too small to warrant the expense of individual lawsuits.

  The likelihood of individual Class members prosecuting their own separate claims is remote, and, even

  if every member of the Class could afford individual litigation, the court system would be unduly

  burdened by individual litigation of such cases.

          55.      The prosecution of separate actions by members of the Class would create a risk of

  establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For example,

  one court might enjoin Defendant from performing the challenged acts, whereas another may not.

  Additionally, individual actions may be dispositive of the interests of the Class, although certain class

  members are not parties to such actions.

                                                   COUNT I
                                    VIOLATIONS OF 47 U.S.C. § 227(b)
                                 On Behalf of Plaintiff and the No Consent Class

          56.      Plaintiff re-alleges and incorporates paragraphs 1-55 as if fully set forth herein.

          57.      It is a violation of the TCPA to make “any call (other than a call made for

  emergency purposes or made with the prior express consent of the called party) using any

                                                                                                                         PAGE | 10 of 14
                                        LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                 110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                           www.JibraelLaw.com
Case 0:19-cv-62430-UU Document 1 Entered on FLSD Docket 09/30/2019 Page 11 of 14



  automatic telephone dialing system … to any telephone number assigned to a … cellular telephone

  service ….” 47 U.S.C. § 227(b)(1)(A)(iii). “A text message to a cellular telephone qualifies as a

  ‘call’ within the meaning of the TCPA.” Thomas v. Peterson's Harley Davidson of Miami, L.L.C.,

  363 F. Supp. 3d 1368, 1371 (S.D. Fla. 2018).

          58.     The TCPA defines an “automatic telephone dialing system” (“ATDS”) as

  “equipment which has the capacity – (A) to store or produce telephone numbers to be called, using

  a random or sequential number generator; and (B) to dial such numbers.” Id. at § 227(a)(1).

          59.     Defendant – or third parties directed by Defendant – used equipment having the

  capacity to store telephone numbers, using a random or sequential generator, and to dial such

  numbers and/or to dial numbers from a list automatically, without human intervention, to make

  non-emergency telephone calls to the cellular telephones of Plaintiff and the other members of the

  Class. These calls, or more precisely, text messages, were sent without regard to whether

  Defendant had first obtained express permission from the called party to send such text message.

  In fact, Defendant did not have prior express consent to text the cell phones of Plaintiff or the other

  members of the putative Class when such text messages were sent.

          60.     Defendant violated § 227(b)(1)(A)(iii) of the TCPA by using an automatic

  telephone dialing system to make non-emergency telephone calls to the cell phones of Plaintiff

  and the other members of the putative Class without their prior express consent.

          61.     As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,

  Plaintiff and the other members of the No Consent Class were harmed and are each entitled to a

  minimum of $500.00 in damages for each violation. Plaintiff and the No Consent Class are also

  entitled to an injunction against future calls.




                                                                                                                        PAGE | 11 of 14
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:19-cv-62430-UU Document 1 Entered on FLSD Docket 09/30/2019 Page 12 of 14



         62.     WHEREFORE, Plaintiff requests that the Court enter judgment in favor of

  Plaintiff and the No Consent Class, and against Defendant that provides the following relief:

                 (A)        Statutory damages of $500 per violation, and up to $1,500 per violation if
                            proven to be willful;

                 (B)        A permanent injunction prohibiting Defendant from violating the TCPA
                            in the future through calling or texting cell phones using an automatic
                            telephone dialing system;

                 (C)        A declaration that Defendant used an automatic telephone dialing system
                            and violated the TCPA in using such to call or text the cell phones of
                            Plaintiff and the No Consent Class; and

                 (D)        Any other relief the Court finds just and proper.

                                                 COUNT II
                                 VIOLATION OF 47 U.S.C. § 227(c)
                         On Behalf of Plaintiff and the Do Not Call Registry Class

         63.     Plaintiff re-alleges and incorporates paragraphs 1-56 as if fully set forth herein.

         64.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

  person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber

  who has registered his or her telephone number on the national do-not-call registry of persons who

  do not wish to receive telephone solicitations that is maintained by the federal government.”

         65.     47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to any

  person or entity making telephone solicitations or telemarketing calls to wireless telephone

  numbers.”

         66.     47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall initiate any

  call for telemarketing purposes to a residential telephone subscriber unless such person or entity

  has instituted procedures for maintaining a list of persons who request not to receive telemarketing

  calls made by or on behalf of that person or entity.”


                                                                                                                       PAGE | 12 of 14
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:19-cv-62430-UU Document 1 Entered on FLSD Docket 09/30/2019 Page 13 of 14



         67.     Any “person who has received more than one telephone call within any 12-month

  period by or on behalf of the same entity in violation of the regulations prescribed under this

  subsection may” may bring a private action based on a violation of said regulations, which were

  promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone

  solicitations to which they object. 47 U.S.C. § 227(c).

         68.     Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

  telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call Registry

  Class members who registered their respective telephone numbers on the National Do Not Call

  Registry, a listing of persons who do not wish to receive telephone solicitations that is maintained

  by the federal government.

         69.     Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call

  Registry Class were sent one or more text message in a 12-month period by or on behalf of

  Defendant in violation of 47 C.F.R. § 64.1200. As a result of Defendant’s conduct as alleged

  herein, Plaintiff and the Do Not Call Registry Class suffered actual damages and, under section 47

  U.S.C. § 227(c), are entitled, inter alia, to receive up to $500 in damages for such violations of 47

  C.F.R. § 64.1200.

         70.     To the extent Defendant’s misconduct is determined to be willful and knowing, the

  Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages

  recoverable by the members of the Do Not Call Registry Class.

         71.     WHEREFORE, Plaintiff requests the Court to enter judgment in favor of Plaintiff

  and the Do Not Call Registry Class, and against Defendant that provides the following relief:

                 (A)        Statutory damages of $500 per violation, and up to $1,500 per violation if
                            proven to be willful;

                 (B)        A permanent injunction prohibiting Defendant from violating the TCPA
                                                                                                                       PAGE | 13 of 14
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:19-cv-62430-UU Document 1 Entered on FLSD Docket 09/30/2019 Page 14 of 14



                            in the future through calling or texting cellular telephone numbers that
                            have been registered for more than 31-days on the Do Not Call Registry;

                 (C)        Any other relief the Court finds just and proper.

                                                     JURY DEMAND

         72.     Plaintiff, respectfully, demands a trial by jury on all issues so triable.

                                DOCUMENT PRESERVATION DEMAND

         73.     Plaintiff demands that Defendant takes affirmative steps to preserve all records,

  lists, electronic databases or other itemization of telephone numbers associated with Defendant

  and the text messages as alleged herein.

                 DATED: September 30, 2019

                                                                   Respectfully Submitted,

                                                                    /s/ Jibrael S. Hindi                                    .
                                                                   JIBRAEL S. HINDI, ESQ.
                                                                   Florida Bar No.: 118259
                                                                   E-mail:      jibrael@jibraellaw.com
                                                                   THOMAS J. PATTI, ESQ.
                                                                   Florida Bar No.: 118377
                                                                   E-mail:      tom@jibraellaw.com
                                                                   The Law Offices of Jibrael S. Hindi
                                                                   110 SE 6th Street, Suite 1744
                                                                   Fort Lauderdale, Florida 33301
                                                                   Phone:       954-907-1136
                                                                   Fax:         855-529-9540

                                                                   COUNSEL FOR PLAINTIFF




                                                                                                                       PAGE | 14 of 14
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
